As head of the delegation of the
Republic of Equatorial Guinea, and on behalf of His
Excellency Don Santiago Nsobeya Efuman, Minister
for Foreign Affairs, International Cooperation and
Francophone Affairs, I am honoured to address the
Assembly.
First, I congratulate you, Sir, former Prime
Minister of Finland, on your election to preside over
the deliberations of the General Assembly at its fifty-
fifth session. We also sincerely congratulate Mr. Theo-
Ben Gurirab, Minister for Foreign Affairs of our sister
Republic of Namibia, on the excellent work
accomplished during the previous session and on his
acclaimed activities in coordinating the preparations
for the Millennium Summit, which has just ended.
I also take this opportunity to extend particular
congratulations to the Secretary-General, Mr. Kofi
Annan, and his team for their full commitment to
promoting the mandate of the United Nations, as well
as for the plan to strengthen its future work, as
reflected in his outstanding report.
We warmly welcome the Republic of Tuvalu to
the United Nations.
Just two weeks ago we celebrated within these
four walls the most important event in the history of
humankind, when our heads of State and Government
established general guidelines that must govern the
future of our Organization, and that form a strong
foundation on which we can, and must, work. We must
now follow up all the proposals and recommendations
made by our leaders, with the firm goal of
implementing them, which would result in a promising
future for all nations — those of the North and South
and East and West.
His Excellency Obiang Nguema Mbasogo,
President of the Republic, head of State and founding
chairman of the Democratic Party of Equatorial
Guinea, in his address on the first day of the
Millennium Summit, affirmed that the turn of the
century showed us a threatened world, one constantly
in danger of collapse and in a permanent state of
uncertainty about its destiny and the survival of
humankind, one that conveyed an apocalyptic feeling
that was shared by all alike — nations large and small,
rich and poor.
In order to follow up the proposals and
recommendations of the Millennium Summit, we must
start with the fact that democracy begins at home. In
our specific case, that means the United Nations, which
is our shared home, where the voice of the majority
must prevail; that is a basic principle of the historic
San Francisco Charter of 1945.
Equatorial Guinea therefore joins the call for
urgent, much needed reform and empowerment of the
United Nations — an appropriate formula for achieving
the fair and just representation of the African continent
and other regions of the world, which we regard as a
fundamental issue, particularly with regard to the
Security Council. If this is not achieved, an
environment of distrust may result, as well as a
weakening of the role of our great Organization and its
all-important task of promoting and ensuring
international peace and security.
At present, some individuals enjoy a level of
wealth which in the past was inconceivable, while the
22

victims of poverty continue to suffer intolerable forms
of deprivation. The poor remain marginalized and
excluded, and day by day their ranks are increasing
considerably. Almost a quarter of the world's
population now lives in poverty.
Today, pensions and social security protect many
individuals from poverty, but poverty in old age
remains prevalent around the world. Poverty must be
the main concern in United Nations endeavours. The
struggle against poverty must be strengthened, and if
possible poverty must be eradicated, because the
subject of poverty eradication is an ethical, social,
political and economic imperative of humankind, as is
finding solutions to the conflicts and fratricidal wars
that take millions of victims in different parts of the
world.
Poverty eradication requires an improvement in
economic growth and in employment opportunities.
The causes of poverty must also be tackled in the
context of sectoral strategies, such as strategies for the
environment, food security, health, education,
population, immigration, housing, development of
human resources, rural development, drinking water
and sanitation.
Poverty eradication is therefore one of the
primary tasks to which the peoples of the twenty-first
century aspire, as an action which will promote the
development and prosperity of the human being and
will consolidate the culture of democracy and the
respect for human rights.
Other problems that need analysis and solutions
from the international community are the rights of the
child, the integration of women in development and the
thorny issue of the foreign debt. As for the rights of the
child, we must see to it that the activities and the
follow-up of the World Summit for Children are
integrated with economic actions to be implemented as
a result of the other United Nations conferences held in
the 1990s. In this respect, we must see to it that there is
renewed thinking about the obligations stemming from
the ratification of the Convention on the Rights of the
Child by each country and a renewed commitment to
them. This must guide our actions in the future.
As for the subject of women, we must eliminate
all discriminatory practices against women and respect
the procedures and the provisions that are inherent in
the convention on this subject, as well as the
recommendations stemming from the Fourth World
Conference on Women held in Beijing in 1995 and
from the special session of the General Assembly held
in June 2000.
On foreign debt, we fervently appeal to donors
that they cancel the foreign debt of the developing
countries with the understanding that the funds
released will be injected into the most vulnerable
sectors in the economies of those countries, such as
education, health, water and sanitation.
We are gratified that among the major areas of
progress in the twentieth century we see a growing
awareness in humankind regarding respect for and
promotion of human rights, democracy and good
governance. In our country, because of the imperative
of survival and the objectives of well-being and
progress, we will continue on the agreed path towards
the necessary restoration of all the rights to which our
vulnerable and marginal groups aspire, in other words
women, children, the disabled, refugees and those
persons displaced by crisis and disasters. At the present
time in Malabo, the capital of our nation, we have
officially established the Centre for the Promotion of
Human Rights and the Committee in Support of the
Equatorial Guinean Child. This Committee was
established under the chairmanship of the First Lady of
the nation, Her Excellency Mrs. Constancia Mangue de
Obiang.
We have also experienced democracy in a spirit
of joy with fraternity and without divisiveness, as is
described by our national anthem, and also without
internal upheaval. The national constitution, known as
the Magna Carta of Akonibe, clearly stipulates the
establishment and institutionalization of political
pluralism in Equatorial Guinea. This has made it
possible for a number of political parties to be
established. These parties have signed a national
covenant with the political party which is in power
with the purpose of establishing and strengthening
mechanisms for dialogue among the parties. At the
present time, all are participating actively in aspiring to
political power in the country. In this respect we thank
God, the Creator, for having inspired us in this model
of participatory and peaceful democracy.
In September 1997 at the Congressional Palace of
Bata, the National Economic Conference was held with
the participation of all social sectors in our country. In
the final report of this important event, we find the
recommendations for programmes and projects to be
23

implemented by the Government in the short, medium
and long-term as our economic development strategy.
We cannot conceal our concern at the steady
decline in international cooperation resources towards
Equatorial Guinea, as we have recently seen in many of
the projects and programmes that are implemented in
the country with external resources. In this respect we
want to avail ourselves of this forum to invite the
international community to steadily increase the
volume of international cooperation activities in
Equatorial Guinea.
With the primary purpose of ensuring peace and
security in our subregion, we hope that the United
Nations will support the appropriate mechanisms for
the maintenance of peace, security, stability,
cooperation and development in the Central African
subregion, following the political will of the heads of
State of that subregion, inspired by the establishment
of the Council of Peace and Security in Central Africa
(COPAX), a body for political and military agreement
among the member countries of the Economic
Community of Central African States (ECCAS).
As regards the promotion of measures for the
maintenance and the strengthening of peace and
security, we have, within COPAX, a Central African
Multinational Force (FOMAC) and an Early Warning
Mechanism for Central Africa (MARAC). The
Government of the Republic of Equatorial Guinea has
contributed with determination to financing these
institutions so that they can function properly.
We sincerely regret the armed conflicts that exist
at the present time on the African continent and in
other parts of the world, for example, the case of
Angola, the situation of the countries in the Great
Lakes region and the crisis in Sierra Leone. We
welcome the ceasefire in the conflict between Ethiopia
and Eritrea, and it is our hope that the parties will
undertake dialogue with a view to a lasting peace.
Likewise, we view with satisfaction the restoration of
peace and authority in the sister republic of Somalia. In
this respect, we commend the United Nations, the
Organization of African Unity, the League of Arab
States, the Islamic Conference and all of those who
directly or indirectly contributed to the arduous task of
restoring peace to that country.
We strongly condemn the proliferation of
weapons of mass destruction. We support the struggle
against crime and the struggle against the global
problem of drugs and related crimes and against illicit
arms trafficking and international terrorism. We fully
support the initiative reaffirmed by the Central
American countries in their commitment to make
Central America a region of peace, freedom,
democracy and development and particularly to
gradually and progressively stimulate the Central
American Union to ensure a promising future for that
region.
In the Middle East, we congratulate the
commendable political work done by the President of
the United States Bill Clinton to mediate a lasting
peace in the region. We hope that a proper
interpretation and implementation of the proposals and
recommendations of our leaders at the Summit, as well
as the outstanding statements made at this
distinguished Assembly, will guide us towards a better
and more prosperous future for all the nations of the
world.














